Citation Nr: 0426402	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to Chapter 31 vocational rehabilitation benefits 
to become a chaplain.

(The claims for entitlement to service connection for heart 
and psychiatric disorders, entitlement to a total disability 
rating due to individual unemployability (TDIU), the 
propriety of an apportionment paid from April 1, 1998 to 
December 25, 1999, and entitlement to clothing allowances for 
the years 1996, 1997 and 1998 will be addressed in separate 
decisions under separately assigned docket numbers.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from August 1974 to January 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 decision by the Vocational 
and Rehabilitation Service of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which determined that the veteran's application for 
Chapter 31 vocational rehabilitation benefits to become a 
chaplain were not feasible.  In December 2003, the veteran 
appeared and testified in Washington, D.C., before C.W. 
Symanski who is the Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing, and to render 
a final determination in this case.  38 U.S.C.A. § 7102(b) 
(West 2002).

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran and his representative if further 
action is required on their part.


REMAND

The veteran claims his application for application for 
Chapter 31 vocational rehabilitation benefits to become a 
chaplain is feasible.  To date, there is no precedential 
authority indicating whether the notice and duty to assist 
provisions of the Veterans Claims Assistance Act (VCAA) are 
applicable to this type of claim.  As claims arising under 
Chapter 31 of Title 38 do not contain their own notice 
provisions, the Board determines that the provisions of the 
VCAA should be applied in this case.  Cf. Barger v. Principi, 
16 Vet. App. 132 (holding that VCAA notice requirements do 
not apply to claims under chapter 53 where they contain their 
own notice requirements).  

In pertinent part, the VCAA defines VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  The CAVC has emphasized that the provisions of the 
VCAA impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

Upon review of the record, the Board finds that the veteran 
has not been properly advised of the duty to notify and 
assist provisions of the VCAA.  The case, therefore, is 
remanded to allow the AOJ to issue proper notice in this 
case.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the AOJ via the AMC for the following actions:

1.  The AOJ should provide the veteran notice 
which complies with the provisions of 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159(b).  This letter should specifically 
advise the veteran to submit any evidence 
and/or information in his possession which he 
deems pertinent to his claim.

2.  The AOJ should ensure that the claims 
folder contains all current records, if any, 
from the veterans' Vocational and 
Rehabilitation folder.  The AOJ should also 
review the claims file and ensure that all 
notification and development action required 
by 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, 
as well as 38 C.F.R. § 3.159, are fully 
complied with and satisfied.

3.  Thereafter, the AOJ should readjudicate 
the claim on appeal.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




